Title: To Benjamin Franklin from ——— Garnier, 21 February 1782
From: Garnier, ——
To: Franklin, Benjamin


Monsieur
Paris le 21 fevrier 1782. / .
Permettés moi de vous rappeller que, lorsque je vous présentai le prospectus d’un ouvrage ayant pour titre, Spectacle de la Galerie de Dusseldorf, vous eûtes la bonté de me promettre de me faire passer une réponse, après l’examen fait du dit prospectus. Ma mauvaise Santé ne me permettant point de l’aller receuillir, je vous prie d’en charger le présent porteur, à qui même, en cas que vous soyés disposé à souscrire vous pourrés remettre avec sureté la Somme quelconque que vous destinerés à cet effet. J’ai L’honneur d’être avec un profond respect Monsieur Votre très humble et très obéissant Serviteur
Garnier
 
Notation: Garnier Paris 21. Fevr. 1782.
